



COURT OF APPEAL FOR ONTARIO

CITATION:
Windsor
    (City) v. Paciorka Leaseholds Limited, 2012 ONCA 601

DATE:  20120913

DOCKET: C54542

Doherty and LaForme JJ.A., and Turnbull J. (
ad
    hoc
)

BETWEEN

The Corporation of the City of Windsor

Appellant

and

Paciorka Leaseholds Limited, Bruce Paciorka,
    Gordon Paciorka, Elizabeth Frey, Hilda Fisher House, Carlos Rafael
    Macchiavello, Virginia Rosalie Macchiavello, Frieda Pope, Rachel Lydia Beattie,
    Sharon Lily Pope, Nancy Louise Hillman and Judy Diane Listheaghe

Respondents

Stephen F. Waqué and Frank Sperduti, for the appellant

Paul Henry and Robert Lawson, for the respondents

Heard: April 4, 2012

On appeal from the decision of the Divisional Court of
    the Superior Court of Justice (Justice Thea P. Herman, Justice Alison Harvison
    Young and Justice Harriet E. Sachs (dissenting)), dated May 16, 2011, reported
    at 2011 ONSC 2876, dismissing an appeal from a decision of the Ontario
    Municipal Board dated December 14, 2009.

COSTS ENDORSEMENT

[1]

The appellants seek costs as the successful party. The respondent seeks
    costs relying on s. 32(1) of the
Expropriations Act
, R.S.O. 1990, c.
    E-26.

[2]

The respondents reliance on s. 32(1) is misplaced. The section applies
    to the Ontario Municipal Board and not to this court, and is triggered when the
    Board has made an order awarding at least 85% of the amount offered by the
    expropriating party. We have set aside the order of the Board. There is no
    order of the Board in effect at this point. It cannot be said that the Board
    has determined that any amount is owed, much less an amount that meets the
    criteria in s. 32(1).

[3]

If on the rehearing the respondents achieve an award that exceeds the
    amount referred to in s. 32(1), costs payable pursuant to this order and/or the
    respondents own costs arising from the appellate process may be recoverable
    under s. 32(1): see
Smith v. Alliance Pipeline Limited
, 2011 SCC 7, 1
    S.C.R. 160, at paras. 62-66. The Board will have to make that determination if
    the issue arises.

[4]

The appellants are entitled to their costs in the Divisional Court, on
    the leave application to this court, and on the appeal.  Those costs should be
    on a partial indemnity basis.  The parties are virtually
ad idem
on
    the costs in the Divisional Court. Having regard to the practice of this court
    and the doubtless significant overlap in the preparation for the appeal in the
    Divisional Court and this appeal, the appellants claim for costs in this court
    is excessive.

[5]

We fix the costs as follows:

·

costs of the Divisional Court appeal $108,000; and

·

costs of the proceedings in the Court of Appeal (the leave
    application and the appeal proper) $45,000.

[6]

Unfortunately, these reasons dictate that further proceedings may be
    necessary to finally resolve the dispute between the parties.  The respondents
    have not acted in a capricious or inappropriate manner in resisting the appeals
    brought by the appellant.  We do not think it would be appropriate to require
    the respondents to pay the substantial costs of the appeals while the
    proceedings are still extant before the Board.  Consequently, we direct that
    the costs awarded above are not payable until a determination is made by the
    Board, the matter is otherwise resolved, or this court orders otherwise.

Doherty J.A.

H.S. LaForme J.A.

Turnbull J. (
ad hoc
)


